THE STATE OF TEXAS
                                         MANDATE
TO THE 276TH DISTRICT COURT OF MARION COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 22nd
day of September, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

 Christopher Wayne Wilder, Appellant                        No. 06-15-00091-CR

                    v.                                      Trial Court No. F14492

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the $350.00
assessment of attorney fees for the services of appointed counsel incurred during the revocation
proceeding. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Christopher Wayne Wilder, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 18th day of November, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk